Rugg, J.
These are actions of replevin to recover certain portable furnaces. The only question raised is whether as matter of law they had become a part of the real estate. These furnaces appear to have been of the same kind as to size, method of attachment and use as those under discussion in Towne v. Fiske, 127 Mass. 125, where it was held that the issue was for the jury. Generally it is a mixed question of law and fact whether articles of personal property which can be moved and used in another place have become a part of the real estate. This principle has been applied in several cases where the issue has arisen whether movable furnaces and ranges were fixtures. Turner v. Wentworth, 119 Mass. 459. Ridgeway Stove Co. v. Way, 141 Mass. 557. Jennings v. Vahey, 188 Mass. 47. Hook v. Bolton, 199 Mass. 244. Smith v. Bay State Savings Bank, 202 Mass. 482. There is nothing in the present case not fully covered by these decisions.

Verdicts to stand.